               Case 17-40247-mxm7 Doc 12 Filed 04/03/19                                         Entered 04/03/19 18:21:29                        Page 1 of 12




1A
 /2009
 /2011
 ary
 101-7-TFR
 3 Services
                                                        UNITED STATES BANKRUPTCY COURT
                                                          NORTHERN DISTRICT OF TEXAS
                                                              FORT WORTH DIVISION


                In Re:                                                                          §
                                                                                                §
                Hhr Wells, Inc.                                                                 §           Case No. 17-40247
                                                                                                §
                                                              Debtor                            §

                                                             TRUSTEE’S FINAL REPORT (TFR)

                           The undersigned trustee hereby makes this Final Report and states as follows:

                       1. A petition under chapter 7 of the United States Bankruptcy Code was filed on
                 01/24/2017 . The undersigned trustee was appointed on 01/24/2017 .

                           2. The trustee faithfully and properly fulfilled the duties enumerated in 11 U.S.C. §704.

                        3. All scheduled and known assets of the estate have been reduced to cash, released to
                the debtor as exempt property pursuant to 11 U.S.C. § 522, or have been or will be abandoned
                pursuant to 11 U.S.C. § 554. An individual estate property record and report showing the
                disposition of all property of the estate is attached as Exhibit A.

                           4. The trustee realized gross receipts of                                             $                 5,341.61

                                                  Funds were disbursed in the following amounts:

                                                  Payments made under an interim                                                          0.00
                                                  disbursement
                                                  Administrative expenses                                                               0.00
                                                  Bank service fees                                                                   200.00
                                                  Other payments to creditors                                                           0.00
                                                  Non-estate funds paid to 3rd Parties                                                  0.00
                                                  Exemptions paid to the debtor                                                         0.00
                                                  Other payments to the debtor                                                          0.00
                                                                                            1
                                                  Leaving a balance on hand of                                   $                 5,141.61

                 The remaining funds are available for distribution.
          ____________________
                     1
                        The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest earned prior to disbursement
          will be distributed pro rata to creditors within each priority category. The trustee may receive additional compensation not to exceed the
          maximum compensation set forth under 11 U.S.C. §326(a) on account of the disbursement of the additional interest.
          UST Form 101-7-TFR (5/1/2011) (Page: 1)
     Case 17-40247-mxm7 Doc 12 Filed 04/03/19                                        Entered 04/03/19 18:21:29                         Page 2 of 12




             5. Attached as Exhibit B is a cash receipts and disbursements record for each estate bank
      account.

             6. The deadline for filing non-governmental claims in this case was 06/22/2017 and the
      deadline for filing governmental claims was 06/30/2017 . All claims of each class which will
      receive a distribution have been examined and any objections to the allowance of claims have
      been resolved. If applicable, a claims analysis, explaining why payment on any claim is not
      being made, is attached as Exhibit C.

                 7. The Trustee’s proposed distribution is attached as Exhibit D.

             8. Pursuant to 11 U.S.C. § 326(a), the maximum compensation allowable to the trustee is
      $ 1,284.16 . To the extent that additional interest is earned before case closing, the maximum
      compensation may increase.

             The trustee has received $ 0.00 as interim compensation and now requests a sum of
      $ 1,284.16 , for a total compensation of $ 1,284.16 2. In addition, the trustee received
      reimbursement for reasonable and necessary expenses in the amount of $ 0.00 , and now requests
      reimbursement for expenses of $ 711.60 , for total expenses of $ 711.60 2.

             Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
      foregoing report is true and correct.


      Date: 04/03/2019                                     By:/s/Marilyn D. Garner, Trustee
                                                               Trustee



      STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
      exemption 5 C.F.R. § 1320.4(a)(2) applies.




____________________
           2
            If the estate is administratively insolvent, the dollar amounts reflected in this paragraph may be higher than the amounts listed in the
Trustee’s Proposed Distribution (Exhibit D).

UST Form 101-7-TFR (5/1/2011) (Page: 2)
                                                                                                                                                                                                       Page:       1
                                       Case 17-40247-mxm7 Doc 12 Filed 04/03/19                               Entered 04/03/19 18:21:29                     Page 3 of 12
                                                                                            FORM 1
                                                                        INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                                         ASSET CASES
                                                                                                                                                                                                        Exhibit A
Case No:              17-40247                         MXM            Judge:        MARK X. MULLIN                               Trustee Name:                      Marilyn D. Garner, Trustee
Case Name:            Hhr Wells, Inc.                                                                                            Date Filed (f) or Converted (c):   01/24/2017 (f)
                                                                                                                                 341(a) Meeting Date:               03/22/2017
For Period Ending:    04/03/2019                                                                                                 Claims Bar Date:                   06/22/2017


                                   1                                                2                           3                             4                          5                             6

                         Asset Description                                       Petition/               Est Net Value                Property Formally             Sale/Funds                     Asset Fully
             (Scheduled and Unscheduled (u) Property)                          Unscheduled           (Value Determined by                Abandoned                  Received by                Administered (FA)/
                                                                                 Values               Trustee, Less Liens,               OA=554(a)                   the Estate             Gross Value of Remaining
                                                                                                          Exemptions,                                                                                Assets
                                                                                                        and Other Costs)

  1. Bank of Texas checking account ending in 5611                                       2,325.03                    4,636.11                                                 4,636.11                           FA
  2. Exhibit G is a list of oil and gas leases which are executory                            0.00                   5,000.00                                                     705.50                    4,294.50
     and assests [sic] in this case.
  3. Void                                                                                     0.00                        0.00                                                       0.00                        FA
  4. Void                                                                                     0.00                        0.00                                                       0.00                        FA


                                                                                                                                                                                  Gross Value of Remaining Assets
  TOTALS (Excluding Unknown Values)                                                     $2,325.03                   $9,636.11                                                $5,341.61                     $4,294.50
                                                                                                                                                                                  (Total Dollar Amount in Column 6)


  Major activities affecting case closing which are not reflected above, and matters pending, date of hearing or sale, and other action:

  Administration is complete and trustee is preparing the case for closing.




  Initial Projected Date of Final Report (TFR): 12/31/2019            Current Projected Date of Final Report (TFR): 12/31/2019




      UST Form 101-7-TFR (5/1/2011) (Page: 3)
                                                                                                                                                                                                    Page:           1
                                     Case 17-40247-mxm7 Doc 12 Filed 04/03/19
                                                                         FORM 2 Entered 04/03/19 18:21:29                                                 Page 4 of 12
                                                                       ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD
           Case No: 17-40247                                                                                              Trustee Name: Marilyn D. Garner, Trustee                                   Exhibit B
      Case Name: Hhr Wells, Inc.                                                                                            Bank Name: First National Bank of Vinita
                                                                                                                   Account Number/CD#: XXXXXX2067
                                                                                                                                            Checking
  Taxpayer ID No: XX-XXX5842                                                                               Blanket Bond (per case limit): $300,000.00
For Period Ending: 04/03/2019                                                                              Separate Bond (if applicable):


       1                2                               3                                             4                                                     5                    6                     7

Transaction Date    Check or                 Paid To / Received From                      Description of Transaction              Uniform Tran.        Deposits ($)       Disbursements ($)    Account/CD Balance
                    Reference                                                                                                         Code                                                             ($)
   06/21/17             1          Bank of Texas                             Schedule B Assets                                     1129-000                  $4,636.11                                  $4,636.11
                                                                             close bank account
   07/10/17                        First National Bank of Vinita             Bank Service Fee under 11                             2600-000                                           $10.00            $4,626.11
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   08/07/17                        First National Bank of Vinita             Bank Service Fee under 11                             2600-000                                           $10.00            $4,616.11
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   09/08/17                        First National Bank of Vinita             Bank Service Fee under 11                             2600-000                                           $10.00            $4,606.11
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   10/06/17                        First National Bank of Vinita             Bank Service Fee under 11                             2600-000                                           $10.00            $4,596.11
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   10/10/17             2          Fairway Resources III, LLC                oil and gas revenue                                   1123-000                     $114.85                                 $4,710.96
                                                                             Funds turned over by Debtor
                                                                             and received in today's mail
                                                                             with cover letter dated October
                                                                             3, 2017.
   10/10/17             2          Fairway Resources III, LLC                oil and gas revenue                                   1123-000                     $218.67                                 $4,929.63
                                                                             Funds turned over by Debtor
                                                                             and received in today's mail
                                                                             with cover letter dated October
                                                                             3, 2017.
   10/10/17             2          Millennium Ooperating Company             oil and gas revenue                                   1123-000                      $17.81                                 $4,947.44
                                                                             Funds turned over by Debtor
                                                                             and received in today's mail
                                                                             with cover letter dated October
                                                                             3, 2017.
   10/10/17             2          Millennium Operating Company              oil and gas revenue                                   1123-000                      $42.46                                 $4,989.90
                                                                             Funds turned over by Debtor
                                                                             and received in today's mail
                                                                             with cover letter dated October
                                                                             3, 2017.
   10/10/17             2          Millennium Operating Company              oil and gas revenue                                   1123-000                       $0.40                                 $4,990.30
                                                                             Funds turned over by Debtor
                                                                             and received in today's mail
                                                                             with cover letter dated October
                                                                             3, 2017.

        UST Form 101-7-TFR (5/1/2011) (Page: 4)                                     Page Subtotals:                                                          $5,030.30                $40.00
                                                                                                                                                                                                    Page:           2
                                     Case 17-40247-mxm7 Doc 12 Filed 04/03/19
                                                                         FORM 2 Entered 04/03/19 18:21:29                                                 Page 5 of 12
                                                                       ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD
           Case No: 17-40247                                                                                              Trustee Name: Marilyn D. Garner, Trustee                                   Exhibit B
      Case Name: Hhr Wells, Inc.                                                                                            Bank Name: First National Bank of Vinita
                                                                                                                   Account Number/CD#: XXXXXX2067
                                                                                                                                            Checking
  Taxpayer ID No: XX-XXX5842                                                                               Blanket Bond (per case limit): $300,000.00
For Period Ending: 04/03/2019                                                                              Separate Bond (if applicable):


       1                2                               3                                             4                                                     5                    6                     7

Transaction Date    Check or                 Paid To / Received From                      Description of Transaction              Uniform Tran.        Deposits ($)       Disbursements ($)    Account/CD Balance
                    Reference                                                                                                         Code                                                             ($)
   10/10/17             2          Millennium Operating Company              oil and gas revenue                                   1123-000                      $42.93                                 $5,033.23
                                                                             Funds turned over by Debtor
                                                                             and received in today's mail
                                                                             with cover letter dated October
                                                                             3, 2017.
   10/10/17             2          Samson Resources Company                  oil and gas revenue                                   1123-000                      $16.75                                 $5,049.98
                                                                             Funds turned over by Debtor
                                                                             and received in today's mail
                                                                             with cover letter dated October
                                                                             3, 2017.
   10/10/17             2          ConocoPhillips Company                    oil and gas revenue                                   1123-000                       $5.45                                 $5,055.43
                                                                             Funds turned over by Debtor
                                                                             and received in today's mail
                                                                             with cover letter dated October
                                                                             3, 2017.
   11/07/17                        First National Bank of Vinita             Bank Service Fee under 11                             2600-000                                           $10.00            $5,045.43
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   11/16/17             2          Hilcorp Energy Company                    Accounts Receivable                                   1123-000                       $5.77                                 $5,051.20

   11/16/17             2          Millennium Operating Company              Accounts Receivable                                   1123-000                      $11.39                                 $5,062.59

   12/07/17                        First National Bank of Vinita             Bank Service Fee under 11                             2600-000                                           $10.00            $5,052.59
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   01/08/18                        First National Bank of Vinita             Bank Service Fee under 11                             2600-000                                           $10.00            $5,042.59
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   02/07/18                        First National Bank of Vinita             Bank Service Fee under 11                             2600-000                                           $10.00            $5,032.59
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   03/07/18                        First National Bank of Vinita             Bank Service Fee under 11                             2600-000                                           $10.00            $5,022.59
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   03/12/18             2          J-Brex Company                            oil and gas revenue                                   1123-000                      $18.86                                 $5,041.45

   03/12/18             2          Millennium Operating Co                   oil and gas revenue                                   1123-000                     $156.05                                 $5,197.50


        UST Form 101-7-TFR (5/1/2011) (Page: 5)                                     Page Subtotals:                                                             $257.20               $50.00
                                                                                                                                                                                                   Page:           3
                                     Case 17-40247-mxm7 Doc 12 Filed 04/03/19
                                                                         FORM 2 Entered 04/03/19 18:21:29                                                 Page 6 of 12
                                                                       ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD
           Case No: 17-40247                                                                                              Trustee Name: Marilyn D. Garner, Trustee                                  Exhibit B
      Case Name: Hhr Wells, Inc.                                                                                            Bank Name: First National Bank of Vinita
                                                                                                                   Account Number/CD#: XXXXXX2067
                                                                                                                                            Checking
  Taxpayer ID No: XX-XXX5842                                                                               Blanket Bond (per case limit): $300,000.00
For Period Ending: 04/03/2019                                                                              Separate Bond (if applicable):


       1                2                               3                                             4                                                     5                   6                     7

Transaction Date    Check or                 Paid To / Received From                      Description of Transaction              Uniform Tran.        Deposits ($)      Disbursements ($)    Account/CD Balance
                    Reference                                                                                                         Code                                                            ($)
   03/12/18             2          Millennium Operating Company              oil and gas revenue                                   1123-000                     $48.41                                 $5,245.91

   03/12/18             2          Redland Resources                         oil and gas revenue                                   1123-000                      $5.70                                 $5,251.61

   04/06/18                        First National Bank of Vinita             Bank Service Fee under 11                             2600-000                                          $10.00            $5,241.61
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   05/07/18                        First National Bank of Vinita             Bank Service Fee under 11                             2600-000                                          $10.00            $5,231.61
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   06/07/18                        First National Bank of Vinita             Bank Service Fee under 11                             2600-000                                          $10.00            $5,221.61
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   07/09/18                        First National Bank of Vinita             Bank Service Fee under 11                             2600-000                                          $10.00            $5,211.61
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   08/07/18                        First National Bank of Vinita             Bank Service Fee under 11                             2600-000                                          $10.00            $5,201.61
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   09/10/18                        First National Bank of Vinita             Bank Service Fee under 11                             2600-000                                          $10.00            $5,191.61
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   10/05/18                        First National Bank of Vinita             Bank Service Fee under 11                             2600-000                                          $10.00            $5,181.61
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   11/07/18                        First National Bank of Vinita             Bank Service Fee under 11                             2600-000                                          $10.00            $5,171.61
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   12/07/18                        First National Bank of Vinita             Bank Service Fee under 11                             2600-000                                          $10.00            $5,161.61
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   01/08/19                        First National Bank of Vinita             Bank Service Fee under 11                             2600-000                                          $10.00            $5,151.61
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   02/07/19                        First National Bank of Vinita             Bank Service Fee under 11                             2600-000                                          $10.00            $5,141.61
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)


        UST Form 101-7-TFR (5/1/2011) (Page: 6)                                     Page Subtotals:                                                             $54.11              $110.00
                                                                                                                                      Page:   4
                             Case 17-40247-mxm7 Doc 12 Filed 04/03/19      Entered 04/03/19 18:21:29         Page 7 of 12
                                                                           COLUMN TOTALS                      $5,341.61     $200.00
                                                                                 Less: Bank Transfers/CD's       $0.00        $0.00   Exhibit B
                                                                           Subtotal                           $5,341.61     $200.00
                                                                                 Less: Payments to Debtors       $0.00        $0.00
                                                                           Net                                $5,341.61     $200.00




UST Form 101-7-TFR (5/1/2011) (Page: 7)                  Page Subtotals:                                         $0.00        $0.00
                                                                                                                                                              Page:     5
                             Case 17-40247-mxm7 Doc 12 Filed 04/03/19                Entered 04/03/19 18:21:29        Page 8 of 12

                                                                                                                                                               Exhibit B
                                                                                          TOTAL OF ALL ACCOUNTS
                                                                                                                                          NET             ACCOUNT
                                                                                                        NET DEPOSITS       DISBURSEMENTS                   BALANCE
                                           XXXXXX2067 - Checking                                              $5,341.61               $200.00              $5,141.61
                                                                                                              $5,341.61               $200.00              $5,141.61

                                                                                                      (Excludes account    (Excludes payments     Total Funds on Hand
                                                                                                              transfers)            to debtors)
                                           Total Allocation Receipts:                        $0.00
                                           Total Net Deposits:                            $5,341.61
                                           Total Gross Receipts:                          $5,341.61




UST Form 101-7-TFR (5/1/2011) (Page: 8)                            Page Subtotals:                                           $0.00                $0.00
             Case 17-40247-mxm7 Doc 12 Filed 04/03/19                                   Entered 04/03/19 18:21:29      Page 9 of 12
                                                                         Exhibit C
                                                               ANALYSIS OF CLAIMS REGISTER
Case Number: 17-40247-MXM7                                                                                                               Date: April 3, 2019
Debtor Name: Hhr Wells, Inc.
Claims Bar Date: 6/22/2017


Code #     Creditor Name And Address          Claim Class        Notes                                    Scheduled           Claimed             Allowed
           Marilyn D. Garner                  Administrative                                                  $0.00          $1,284.16           $1,284.16
100        2007 E. Lamar Blvd., Suite 200
2100       Arlington, TX 76006




           Marilyn D. Garner                  Administrative                                                  $0.00            $711.60             $711.60
100        2007 E. Lamar Blvd., Suite 200
2200       Arlington, TX 76006




1          Peter M. Anfinsen                  Unsecured                                                       $0.00        $32,542.00           $32,542.00
300        425 Portland Pl
7100       Bloomington, Mn 55420




2          Paul Ersted                        Unsecured                                                       $0.00        $10,000.00           $10,000.00
300        10301 Pocket Lake Road Sw
7100       Lowry, Mn 56349




3          Forza Operating, Llc               Unsecured                                                       $0.00        $12,749.93           $12,749.93
300        24900 Pitkin Road, Ste 145
7100       Spring, Tx 77386




4          Castle Resources Inc.              Unsecured                                                       $0.00          $1,491.34           $1,491.34
300        Po Box 583
7100       Russell, Ks 67665




5          Firstrike Energy Corporation       Unsecured                                                       $0.00        $27,562.57           $27,562.57
300        Forrest J. Wynn
7100       Hicks Davis Wynn, P.C.
           3700 Buffalo Speedway, Suite
           1111
           Houston, Tx 77098
6          Leonard Rollison                   Unsecured                                                       $0.00        $20,000.00           $20,000.00
300        3302 Clearfield Dr
7100       Grapevine, Tx 76051




           Case Totals                                                                                        $0.00       $106,341.60          $106,341.60
              Code#: Trustee’s Claim Number, Priority Code, Claim Type (UTC)




                                                                               Page 1                                 Printed: April 3, 2019




         UST Form 101-7-TFR (5/1/2011) (Page: 9)
   Case 17-40247-mxm7 Doc 12 Filed 04/03/19                    Entered 04/03/19 18:21:29           Page 10 of 12




                                           TRUSTEE’S PROPOSED DISTRIBUTION

                                                                                                         Exhibit D

     Case No.: 17-40247
     Case Name: Hhr Wells, Inc.
     Trustee Name: Marilyn D. Garner, Trustee
                         Balance on hand                                              $                  5,141.61

               Claims of secured creditors will be paid as follows:


                                                             NONE


               Applications for chapter 7 fees and administrative expenses have been filed as follows:

                                                                          Interim Payments Proposed
                         Reason/Applicant              Total Requested    to Date          Payment
      Trustee Fees: Marilyn D. Garner                 $         1,284.16 $                0.00 $         1,284.16
      Trustee Expenses: Marilyn D. Garner             $           711.60 $                0.00 $          711.60
                 Total to be paid for chapter 7 administrative expenses               $                  1,995.76
                 Remaining Balance                                                    $                  3,145.85


               Applications for prior chapter fees and administrative expenses have been filed as follows:


                                                             NONE


              In addition to the expenses of administration listed above as may be allowed by the Court,
     priority claims totaling $ 0.00 must be paid in advance of any dividend to general (unsecured) creditors.

                 Allowed priority claims are:


                                                             NONE




UST Form 101-7-TFR (5/1/2011) (Page: 10)
   Case 17-40247-mxm7 Doc 12 Filed 04/03/19                    Entered 04/03/19 18:21:29         Page 11 of 12




             The actual distribution to wage claimants included above, if any, will be the proposed payment
     less applicable withholding taxes (which will be remitted to the appropriate taxing authorities).

             Timely claims of general (unsecured) creditors totaling $ 104,345.84 have been allowed and
     will be paid pro rata only after all allowed administrative and priority claims have been paid in full. The
     timely allowed general (unsecured) dividend is anticipated to be 3.0 percent, plus interest (if
     applicable).

                 Timely allowed general (unsecured) claims are as follows:

                                                       Allowed Amount       Interim Payments Proposed
     Claim No.            Claimant                     of Claim             to Date          Payment
     1                    Peter M. Anfinsen          $        32,542.00 $              0.00 $            981.09
     2                    Paul Ersted                $        10,000.00 $              0.00 $            301.48
     3                    Forza Operating, Llc       $        12,749.93 $              0.00 $            384.39
     4                    Castle Resources Inc.      $         1,491.34 $              0.00 $              44.96
                          Firstrike Energy
     5                    Corporation                $        27,562.57 $              0.00 $            830.96
     6                    Leonard Rollison           $        20,000.00 $              0.00 $            602.97
                 Total to be paid to timely general unsecured creditors               $                3,145.85
                 Remaining Balance                                                    $                     0.00




             Tardily filed claims of general (unsecured) creditors totaling $ 0.00 have been allowed and will
     be paid pro rata only after all allowed administrative, priority and timely filed general (unsecured) claims
     have been paid in full. The tardily filed claim dividend is anticipated to be 0.0 percent.

                 Tardily filed general (unsecured) claims are as follows:


                                                             NONE




UST Form 101-7-TFR (5/1/2011) (Page: 11)
   Case 17-40247-mxm7 Doc 12 Filed 04/03/19                 Entered 04/03/19 18:21:29          Page 12 of 12




            Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims ordered
     subordinated by the Court totaling $ 0.00 have been allowed and will be paid pro rata only after all
     allowed administrative, priority and general (unsecured) claims have been paid in full. The dividend for
     subordinated unsecured claims is anticipated to be 0.0 percent.

            Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims ordered
     subordinated by the Court are as follows:


                                                          NONE




UST Form 101-7-TFR (5/1/2011) (Page: 12)
